UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4416


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

REGINALD LAMAR DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:08-cr-00260-MR-1)


Argued:   October 28, 2011                 Decided:   December 29, 2011


Before NIEMEYER, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Noell Peter Tin, TIN, FULTON, WALKER & OWEN, PLLC,
Charlotte, North Carolina, for Appellant.        Melissa Louise
Rikard, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.     ON BRIEF: Matthew G. Pruden, TIN,
FULTON, WALKER & OWEN, PLLC, Charlotte, North Carolina, for
Appellant. Anne M. Tompkins, United States Attorney, Charlotte,
North Carolina, Richard Lee Edwards, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Officers stopped Reginald Lamar Davis, a convicted felon,

after observing that his vehicle contained what they suspected

to be an illegal window tint.             During the stop, they discovered

that Davis’s license was suspended and opted to issue him a

citation for that infraction.             After they finished writing the

citation, one of the officers requested that Davis step out of

the vehicle.       Davis complied.            The officer then asked whether

any drugs or weapons were in the car and if they could search

it.     Davis responded that none were and consented to the search.

While    one    officer    searched   Davis’s      vehicle,    another    officer

provided Davis with the citation and explained it to him.                       The

search     of   the     vehicle    eventually     yielded     marijuana   and     a

firearm.

      Davis was charged with being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g).                Prior to trial, he

moved to suppress the seized firearm on the ground that it was

the fruit of an illegal seizure.               The district court declined to

suppress the firearm, and a jury subsequently convicted Davis.

On appeal, he contends that the district court erred in denying

his motion to suppress because the officers extended the scope

and   duration     of     the   traffic   stop     beyond   the   circumstances

justifying it.        We affirm.



                                          2
                                        I.

     On July 9, 2008, Officers Steven Flatt and Joseph Dollar

participated    in    a   saturation         patrol     in   Charlotte,     North

Carolina.      The   saturation       patrol    involved     numerous    officers

patrolling a short stretch of road in a high crime area and

stopping motorists for minor traffic infractions.                  Its purpose

was to make an increased police presence known in the area.                    On

this particular day, Officer Flatt was training Officer Dollar,

who was graduated from the police academy only about a week

earlier.     They were parked in a school parking lot along with

another officer, Officer Charles Bolduc, who was in a separate

vehicle.     Officer Bolduc was completing a report while Officer

Flatt watched traffic.

     Officer Flatt observed a vehicle driven by Davis pass the

school parking lot.       The tint of the vehicle’s windows appeared

to Officer Flatt to be darker than allowed under North Carolina

law, so he decided to conduct a traffic stop.                    Officers Flatt

and Dollar pursued Davis in their vehicle, and Officer Bolduc,

who had a tint meter, followed them.

     The officers signaled their blue lights, prompting Davis to

pull into the parking lot of a nearby gas station.                      Using his

tint meter, Officer Bolduc read the level of window tint and

determined    that   it   did   not    comply    with    North   Carolina    law.

Meanwhile,     Officer     Dollar       obtained      Davis’s     license     and

                                        3
registration.          Officers         Flatt       and    Dollar       returned     to    their

police vehicle to run a check on Davis’s license, which revealed

that his license was suspended.                     They decided to cite Davis for

driving    with    a    suspended        license      rather          than   for   an    illegal

window tint.

     While Officer Dollar prepared the citation, Officer Flatt

returned to Davis’s vehicle to explain that they were citing him

for driving with a suspended license but not for the unlawful

window tint.       During this time, Sergeant Gary Brown arrived and

informed    the    other         officers      that       he    earlier      had   seen    Davis

“hanging    out”       at    an     apartment         complex         known    for      criminal

activity.    Because Officer Dollar was in training, preparing the

citation took a little longer than usual, but it nevertheless

took only a few minutes.                  At one point, he and Officer Flatt

discussed    whether        to    ask    for    consent          to   search    Davis’s     car.

Officer Dollar expressed an interest in observing Officer Flatt

ask for consent.

     Officer Dollar finished preparing the citation, and he and

Officer    Flatt       returned      to     Davis’s            vehicle.        Officer     Flatt

requested that Davis step out of his vehicle.                                 His purpose in

doing so was to explain the citation and to ask for consent to

search the vehicle.          Davis complied and exited the vehicle.

     Officer Flatt asked Davis whether any drugs or weapons were

in his vehicle.          After Davis responded that none were, Officer

                                                4
Flatt    asked    for    consent    to    search     the    vehicle,   which    Davis

provided.       This exchange lasted only a matter of seconds.

      Officer      Dollar    began       searching     Davis’s     vehicle      while

Officer Flatt handed Davis the citation, noted the court date,

and     asked    whether    he     had   any    questions.        Davis      remained

cooperative at all times.                At one point, when Officer Dollar

struggled to open the glove compartment, Davis demonstrated how

to open it.         As Officer Dollar searched the vehicle, Officer

Flatt asked for consent to search Davis’s person, to which Davis

agreed.     Officer Flatt discovered around $1,600.00 in cash on

Davis’s person, but no contraband.

      Officer Dollar, however, found a small amount of marijuana

in the vehicle.          This discovery prompted Officer Flatt to join

the search of the vehicle, leading to the discovery of a larger

bag of marijuana and a handgun in the center console.                        Officer

Flatt returned to Davis and placed him under arrest.                      As he did

so, he asked Davis why he had failed to tell him about the

handgun.         Davis   responded       that   he    was    a   convicted     felon.

Officer Flatt then instructed Davis as to his Miranda rights.

      A grand jury returned a one-count indictment on December

17, 2008, charging Davis as a felon in possession of a firearm,

in violation of 18 U.S.C. § 922(g).                Prior to trial, Davis filed

a motion to suppress, seeking to exclude the firearm that the

officers seized during the search of his vehicle.                      He asserted

                                           5
that    his     continued    detention         after    the    officers    completed

writing the citation, but before they issued it to him, was

unlawful.       According to Davis, the officers exceeded the scope

of the traffic stop.          He also sought to suppress statements he

made to the officers.         The district court referred the motion to

a   magistrate     judge,    who     conducted     a    suppression     hearing    and

subsequently recommended that Davis’s motion be granted.

       The    district      court,     however,        rejected   the     magistrate

judge’s recommendation.            It disagreed with the magistrate judge

that   it     should   suppress      the   firearm.       It   reasoned    that    the

request for consent to search took only a few seconds and did

not unreasonably prolong the traffic stop.                     The district court

further determined that Davis’s consent was voluntary.                       As for

Davis’s incriminating statements, the district court suppressed

the statements he made after Officer Flatt began arresting him,

but    before    receiving    his     Miranda     warnings.       It    declined    to

suppress any statements made after Davis received his Miranda

warnings.

       The case proceeded to trial on August 17, 2009, but ended

in a mistrial the following day.                Davis’s second trial began on

October 13, 2009.           Two days later, the jury returned a guilty

verdict.      The district court subsequently sentenced Davis to 188

months of imprisonment and three years of supervised release.



                                           6
Davis immediately filed a notice of appeal on the day judgment

was entered.



                                       II.

        Davis raises one issue on appeal.           He contends the district

court erred in denying his motion to suppress the firearm seized

during the search of his vehicle.

        When reviewing the district court’s ruling on the motion to

suppress, we will not disturb its factual findings unless we

find they are clearly erroneous.             United States v. Massenburg,

654 F.3d 480, 485 (4th Cir. 2011).              Its legal determinations,

however, warrant de novo review.              Id.      Because the district

court denied the motion to suppress, we view the evidence in the

light    most   favorable   to   the    government.       United   States   v.

Hampton, 628 F.3d 654, 658 (4th Cir. 2010).



                                   III.

                                       A.

        Traffic stops implicate the Fourth Amendment because they

amount to seizures of the subject vehicle’s occupants.              Whren v.

United States, 517 U.S. 806, 809-10 (1996).                Therefore, to be

lawful, a traffic stop must comply with the Fourth Amendment’s

command that all searches and seizures be reasonable.                See id.

at 810.

                                       7
        We    have      recognized         that    traffic       stops   are     most     akin    to

investigatory            detentions,             which   means       that        the      standard

announced in Terry v. Ohio, 392 U.S. 1 (1968), for determining

the   legality          of     an    investigatory          detention      also      guides      our

determination as to the legality of a traffic stop.                                         United

States v. Digiovanni, 650 F.3d 498, 506 (4th Cir. 2011).                                      This

standard          contains      a    dual   inquiry.         United      States      v.   Guijon-

Ortiz, 660 F.3d 757, 764 (4th Cir. 2011).                                Courts must first

determine whether the stop was justified at its inception, which

requires, at a minimum, that law enforcement officers possessed

a reasonable suspicion that crime was afoot before detaining the

suspect.          Terry, 392 U.S. at 20, 30.                  If the stop was justified

at its inception, courts must next ensure that it was reasonably

related in scope to the circumstances justifying it, id. at 20,

which        means      that        it    was     limited    in     scope      and      duration,

Digiovanni, 650 F.3d at 507.



                                                   B.

        Traffic         stops       are     justified       at     their    inception         when

officers observe a violation of the applicable traffic laws.

See United States v. Branch, 537 F.3d 328, 335 (4th Cir. 2008).

There        is    no   question          that    Officers       Flatt     and    Dollar      were

justified in stopping Davis.                       They perceived that the level of

his     window       tint      likely       violated     North      Carolina         law,   which

                                                   8
provided them with adequate justification to conduct a traffic

stop.         Davis     rightly      concedes          that   the    traffic         stop     was

justified       at    its    inception.       He       contends,     however,        that     the

officers extended the scope and duration of the traffic stop

beyond the circumstances justifying it.



                                              C.

        We    determine        whether    traffic         stops      are       appropriately

limited in scope and duration by considering the totality of the

circumstances.         See Guijon-Ortiz, 660 F.3d at 770.                       This inquiry

is necessarily highly fact specific.                      Id. at 764.           Officers act

within the scope of the original justification for a stop when

they utilize investigative methods that are “the least intrusive

means        reasonably       available       to       verify       or    dispel        [their]

suspicion[s] in a short period of time.”                        Florida v. Royer, 460

U.S. 491, 500 (1983) (plurality opinion).                         The duration inquiry

turns on whether the officers “diligently pursued a means of

investigation         that     was    likely       to     confirm        or    dispel       their

suspicions quickly, during which time it was necessary to detain

the   defendant.”           United   States       v.    Sharpe,     470       U.S.   675,     686

(1985).

        In a routine traffic stop, the scope and duration of the

stop is generally limited to “requesting a driver’s license and

vehicle registration, running a computer check, and issuing a

                                              9
ticket.”       Digiovanni, 650 F.3d at 507.                  Officers must obtain the

driver’s consent or possess a reasonable suspicion of criminal

activity before            they    extend    the      traffic    stop       beyond    what    is

reasonably necessary to carry out these tasks.                              Id.    Otherwise,

“once the driver has demonstrated that he is entitled to operate

his vehicle, and the police officer has issued the requisite

warning or ticket, the driver ‘must be allowed to proceed on his

way.’”        Branch,       537    F.3d     at    336     (quoting     United      States     v.

Rusher, 966 F.2d 868, 876 (4th Cir. 1992)).

       Nevertheless, during the course of a traffic stop, officers

may question motorists about matters unrelated to its original

justification         as    long    as    the     questioning     “occurs          within    the

timeframe reasonably necessary to effectuate the traffic stop.”

United States v. Mason, 628 F.3d 123, 131 (4th Cir. 2010).                                    We

do not require that “[a]n officer’s questions or actions during

the course of a traffic stop . . . be solely and exclusively

focused on the purpose of that detention.”                            Id.     Our principal

concern, with respect to both the scope and duration of the

traffic       stop,   is    whether       the     officer    diligently           pursued    the

objective of the original purpose of the stop.                                Guijon-Ortiz,

660 F.3d at 766.            As long as the officer diligently pursues the

purpose of the traffic stop, which generally involves performing

those    tasks    attendant         to    investigating         the    traffic       violation

and,     if     appropriate,         issuing          a   citation,         some     unrelated

                                                 10
questioning is reasonable.           See Digiovanni, 650 F.3d at 507-09.

But when the unrelated questions demonstrate that the officer

has “‘definitively abandoned the prosecution of the traffic stop

and embarked on another sustained course of investigation’ or

where    the   unrelated    questions     ‘constitute[]        the   bulk   of   the

interaction’ between the police officer and the defendant,” they

unreasonably extend the scope and duration of the stop.                     Id. at

508-09 (quoting United States v. Everett, 601 F.3d 484, 495 (6th

Cir.    2010)).    Relevant    to    this    consideration      is   whether     the

delay caused by the unrelated questioning was de minimis.                        See

id. at 509.

       Davis insists that, after Officer Dollar completed writing

the    citation,   the     purpose   of     the   stop   was    effectuated      and

Officer Flatt should have given him the ticket and allowed him

to proceed on his way.           Instead, according to Davis, Officer

Flatt unlawfully extended the scope and duration of the traffic

stop by asking him to step out of the vehicle, questioning him

about the presence of weapons or drugs, and requesting consent

to search the vehicle.         These actions and unrelated questions,

Davis contends, rendered the stop unlawful.                    As a result, he

maintains, the district court should have suppressed the firearm

because the unlawful detention tainted his consent to the search

of his vehicle and the subsequently seized firearm is a fruit of

the unlawful search and seizure.

                                        11
      Contrary to Davis’s assertions, at the time Officer Flatt

asked him to exit his vehicle and requested consent to search,

the officers       had   not   effectuated    the     purpose     of   the    traffic

stop.      The purpose of the traffic stop was to investigate a

traffic violation and, if appropriate, issue a citation.                       After

learning    that    Davis’s     license    was       suspended,    the   officers’

ultimate purpose was to issue a citation for driving with a

suspended license.         Issuance of the citation was the necessary

and final step to effectuating the purpose of the stop.                        Hence,

although the officers had finished writing the citation, they

had not issued it and therefore had not yet effectuated the

purpose of the stop.            With this in mind, we must determine

whether the officers’ actions and unrelated questions toward the

end of the traffic stop demonstrate a lack of diligence so as to

unlawfully extend the scope and duration of the stop beyond the

circumstances justifying it.

      To complete the final step of issuing the citation, Officer

Flatt requested that Davis step out of his vehicle, partly so he

could explain the citation to him before issuing it.                         Officers

may, of course, ask drivers to step out of their vehicles during

a traffic stop.          See Pennsylvania v. Mimms, 434 U.S. 106, 111

n.6   (1977)   (per      curiam)   (“[O]nce      a    motor   vehicle    has    been

lawfully detained for a traffic violation, the police officers

may order the driver to get out of the vehicle without violating

                                      12
the Fourth Amendment’s proscription of unreasonable searches and

seizures.”).       It was therefore reasonable and permissible for

Officer Flatt to ask Davis to step out of the vehicle to explain

and issue the citation.            Furthermore, asking Davis to step out

of the vehicle to explain and issue the citation was tailored to

the underlying justification for the stop—issuing the citation.

Thus, Officer Flatt’s request that Davis exit the vehicle does

not suggest a lack of diligence in prosecuting the stop and did

not   extend    the   scope       and    duration      of    the    stop    beyond     the

circumstances justifying it.

      Officer     Flatt’s     following         two    questions,          which   asked

whether any drugs or weapons were in the vehicle and for consent

to search it, were unrelated to the underlying justification for

the   traffic     stop,     but    they    do    not    demonstrate         a   lack    of

diligence in prosecuting the stop so as to unlawfully extend its

scope and duration beyond the circumstances justifying it.                             They

neither constituted the bulk of the encounter between Officer

Flatt and Davis nor signaled a definitive abandonment of the

prosecution of the traffic stop to embark on another sustained

course of investigation.           They were the first and only unrelated

questions asked until that point.                All of the officers’ actions

leading up to that exchange were tailored to prosecuting the

traffic   stop.       The   delay       resulting     from    the    exchange,     which

lasted a matter of seconds, was de minimis.                        Furthermore, after

                                           13
obtaining Davis’s consent, Officer Flatt returned to prosecuting

the    traffic      stop   while       Officer     Dollar   searched        the   vehicle.

Officer Flatt explained the citation to Davis and issued it to

him.       Because the officers diligently pursued the objective of

the traffic stop, we hold that the brief exchange surrounding

the request for consent did not extend the scope and duration of

the stop in a manner that rendered the stop unconstitutional.

       Thus, Davis’s consent was not the product of an illegal

detention.       As Davis’s consent was voluntary ∗ and provided during

a lawful detention, it was valid and not tainted.                             When Davis

provided      his    consent      to    search     the    vehicle,     he    necessarily

consented to an extension of the traffic stop long enough for

the    officers      to    conduct      the   search.       See     United    States    v.

Rivera, 570 F.3d 1009, 1013-14 (8th Cir. 2009) (“When a motorist

gives consent to search his vehicle, he necessarily consents to

an     extension      of    the        traffic     stop     while    the      search    is

conducted . . . .”).           His further detention during the search of

his    vehicle      was,    therefore,        lawful.       The     consensual     search

yielded the firearm at issue.                 Because the firearm was recovered



       ∗
       As earlier noted, the district court found that Davis’s
consent to the search was voluntary.        Similarly, at oral
argument, Davis conceded that he did not assert the consent was
involuntary in the sense that his will was overborne, just that
it was the product of an illegal detention.



                                              14
during a lawful detention and search, it was not tainted, and

the district court correctly declined to suppress it.



                               IV.

     For the foregoing reasons, we affirm the decision of the

district court.

                                                        AFFIRMED




                               15